Title: From George Washington to Tobias Lear, 30 July 1792
From: Washington, George
To: Lear, Tobias



⟨De⟩ar Sir,
Mount Vernon July 30th 1792.

Your letter from New York came duly to hand, and I was glad to find you had got that far in safety. I wish the remainder of your journey may prove equally pleasant and prosperous. My journey was not of this sort, for after I had parted with the Coach horses I was plagued with those which succeeded them, the following day; and the sick mare, by a dose of Physic which had been administered the night I reached Chester, was so weakened, & failed so much, that she was unable to carry Austin any farther than Susquehanna: from thence she was led to Hartford and left—and two days afterwards gave up the ghost.
I found the face of the Country here, and on the Road this side Baltimore, much, very much indeed, parched by a severe drought; and the Corn in miserable plight; but the day & night we reached home there fell a most delightful & refreshing Rain, and the weather since has been as seasonable as the most sanguine

farmer could wish; & if continued to us may make our Indian Corn crop midling—great it is hardly possible to be—so much was it in arrears when the Rains set in.
Great complaints were heard of the Hessian fly, and of the Rust or Mildew, as I travelled on; and in some places I believe the damage has been great; but I conceive more is said than ought to be, on this subject; and, that the Crop upon the whole will be abundent of Wheat: mine in quantity (and the quality is good) will, I expect, greatly exceed any I have made these several years past.
I found at George town many well conceived, & ingenious plans for the Public buildings in the New City: it was a pleasure indeed, to find—in an infant Country—such a display of Architectural abilities. The Plan of Mr Hoben, who was introduced to me by Doctr Tucker, from Charleston, & who appears to be a very judicious man, was made choice of for the President’s House; and the Commissioners have agreed with him to superintend the building of it—& that of the Capitol also, if they should, hereafter, be disposed to put both under one management. He has been engaged in some of the first buildings in Dublin—appears a master workman—and has a great many hands of his own. He has laid out the foundation which is now digging & will be back in a month to enter heartily upon the work. The Plan for the Capitol was not fixed on when I left George Town—two or three very elegant ones (among a great many others of less merit) had been presented—but the draughtsmen, not being there, a postponement became necessary to receive explanations. The Bridge will be accomplished (it is said) by the time Specified in the Contract; and every thing that could be put in motion before the Plans for the public buildings were fixed on, is in as much forwardness as could be expected—& will now, I have no doubt, advance rapidly.
As you did not mention your having spoke to Mr Morris about the house, I am under some apprehension that you omitted to do it; which will be unlucky. Give me an Acct of what I suggested to you as a matter for indirect enquiry. All here are well, except the Major, whose situation I think is unpromising & precarious—growing worse—they all join me in best wishes for Mrs Lear, yourself & the Child. I am Dr Sir Yr Affecte friend

Go: Washington

